Name: Commission Regulation (EEC) No 3327/88 of 27 October 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 10 . 88 Official Journal of the European Communities No L 295/ 13 COMMISSION REGULATION (EEC) No 3327/88 of 27 October 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 111 5/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3917/87 (3), as last amended by Regulation (EEC) No 2975/88 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3917/87 to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 7 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 110, 29. 4. 1988 , p. 36 . 3) OJ No L 369, 29 . 12. 1987, p. 8 . b) OJ No L 269, 29 . 9 . 1988 , p. 31 . No L 295/ 14 Official Journal of the European Communities 28 . 10 . 88 ANNEX to the Commission Regulation of 27 October 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 45 from 7 to 13 November 1988 Week No 46 from 14 to 20 November 1988 Week No 47 from 21 to 27 November 1988 Week No 48 from 28 November to 4 December 1988 0104 10 90 (') 100,425 103,076 105,727 108,382 0104 20 90 (') 100,425 103,076 105,727 108,382 0204 10 00 0 213,670 219,310 224,950 230,600 0204 21 00 (2) 213,670 219,310 224,950 230,600 0204 22 10 (2) 149,569 153,517 157,465 161,420 0204 22 30 (2) 235,037 241,241 247,445 253,660 0204 22 50 (2) 277,771 285,103 292,435 299,780 0204 22 90 (2) 277,771 285,103 292,435 299,780 0204 23 00 (2) 388,879 399,144 409,409 419,692 0204 50 1 1 (2) 213,670 219,310 224,950 230,600 0204 50 13 (2) 149,569 153,517 157,465 161,420 0204 50 15 0 235,037 241,241 247,445 253,660 0204 50 19 (2) 277,771 285,103 292,435 299,780 0204 50 31 0 277,771 285,103 292,435 299,780 0204 50 39 (2) 388,879 399,144 409,409 419,692 0210 90 11 (3) 277,771 285,103 292,435 299,780 0210 90 19 0 388,879 399,144 409,409 419,692 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The, levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.